Courven Terrel lee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      July 21, 2015

                                   No. 04-14-00756-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                            v.

                                Courven Terrel THOMAS,
                                        Appellee

               From the County Court At Law No 2, Guadalupe County, Texas
                              Trial Court No. CCL-14-0533
                         Honorable Frank Follis, Judge Presiding


                                     ORDER
       The Appellee’s Motion for Extension of Time is hereby GRANTED. Appellee’s brief is
due July 29, 2015.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court